Exhibit 10.2

 
Interest Transfer Agreement
 


 

Transferor: Yinyan Guan (hereinafter referred to as Part A)     ID Number:
441423197210171416       Transferer: Qingguo Zeng (hereinafter referred to as
Part B)     ID Number: 441423197404161451       Transferee: Shenzhen Xing Tian
Kong Digital Co., Ltd (hereinafter referred to as Part C)     Registration
Number: 440301503394393  

 
Shenzhen Dasen Communication Technology Co., Ltd. (hereinafter referred to as
“Joint Venture”) was established in Shenzhen on November 26, 2007 with a
registered capital of RMB 10 million. Thereinto, Part A holds 95% of the
interest of the Joint Venture and would like to transfer 95% of the interest to
Part C and Part C agrees to receive the interest. Part B holds 5% of the
interest of the Joint Venture and would like to transfer 5% of the interest to
Part C and Part C agrees to receive the interest. Pursuant to the Company Law of
the People's Republic of China and the Contract Law of the People's Republic of
China, Part A, Party B and Party C have reached the following agreement as to
the interest transfer:
 
I. 
The price of the interest transfer and the payment term and methods:
 

1.  
Party A holds 95% of the interest in the Joint Venture. Pursuant to the
company’s Charter, Part A should make a contribution of RMB 9.5 million and
Party A has made a contribution of RMB 9.5 million. Part A hereby transfers 95%
of the interest to Part C for a consideration of RMB 9.5 million. Party B holds
5% of the interest in the Joint Venture. According to the company's Charter,
Part B should make a contribution of RMB 0.5 million and Party B has made a
contribution of RMB 0.5 million. Party B hereby transfers 5% of the interest to
Part C for a consideration of RMB 0.5 million.
 

2.  
Part C shall make one payment by cash (or wire transfer) in the amount and
currency mentioned above to Part A and B within three months of the effective
date of this agreement.
 

 
 
 

--------------------------------------------------------------------------------

 
 
II.  
Party A and Party B warrant that they have complete rights to dispose the
interest that they intend to transfer to Part C, that there is no liens on the
equity, that the interest is not seized and that there is no third party claims
on the interest. Otherwise, both Party A and Party B shall be responsible for
all the economical and juridical liabilities caused by it.
 

III.  
The share of profit and loss of the Joint Venture (including credit and debt)
 

1.  
Party C shall share the Joint Venture's profits as well as the related risks and
losses according to the percentage of the interest transferred to it after the
agreement becomes effective.
 

2.  
If, during the execution of the agreement, Party A and Party B fail to honestly
inform Party C the debts that the Joint Venture has incurred before the interest
transfer which causes Party C to suffer losses after becoming the Joint
Venture's shareholder, Party C shall have the right to seek compensation from
Party A and Party B.
 

IV.  
Liability of breach a contract
 

1.  
Each party shall carry out the agreement after it becomes effective. If any
party fails to fully perform its obligations under the agreement, it shall be
liable pursuant to the laws and this agreement.
 

2.  
If Party A and Party B cause Party C to be unable to register the interest
transfer in time and materially affect its purposes to enter into the agreement,
Party A and Party B shall pay a penalty that equals 0.001% of the payment Party
C has made for the interest transfer. If Party C suffers any losses due to the
breach of contract by Party A or Party B and the penalty for the breach of
contract is lower than the actual damage, Party A and Party B shall pay
additional compensation.
 

V.  
Amendment and termination of agreement:
 
The agreement shall be amended or terminated upon consents of Party A, Party B
and Party C. The three parties shall sign an amendment or a termination
agreement to amend or terminate the agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
VI.  
The payment of related expenses:
 
The related expenses (such as witness, evaluation or audit and registration
fees) that occur in the process of the interest transfer shall be borne by the
three parties through negotiation.

 
VII.  
Dispute solution:
 
Party A, Party B and Party C shall negotiate friendly to solve any disputes
arise from or related to this agreement. If they fail to resolve the disputes
through negotiation, all three parties agree to apply for arbitration in the
Shenzhen Arbitration Committee.

 
VIII.  
Condition:
 
This agreement shall be effective after it's signed by three parties (it shall
be effective after approval of relevant agencies are obtained, if the company is
foreign invested enterprise). The registration alteration procedures shall be
conducted pursuant to the rules of the Shenzhen Market Supervision and
Administration after the agreement becomes effective.

 
IX.  
There are five copies of the agreement, with each of Party A, Party B and Party
C holding one and each of the Shenzhen Market Supervision and Administration and
the Shenzhen United Assets and Equity Exchange holding one. The rest shall be
reported to the relevant departments.

 

Transferor:     Transferee:     /s/ Yinyan Guan  /s/ Jianxing Lin     /s/
Qingguo Zeng       April 7th, 2011 in Shenzhen  

 
 
 
1

--------------------------------------------------------------------------------

 




Exhibit A
Interest Transfer Certification
 

  Certificate Number: JZ2011040701

 
Transferor: (Title / Name): Yinyan Guan
 
Transferor: (Title / Name): Qingguo Zeng
 
Transferee: Shenzhen Xing Tian Kong Digital Co., Ltd
 
Transferred Enterprise Name: Shenzhen Dasen Communication Technology Co., Ltd
 
Transfer Price: RMB 10 million
 
Shenzhen United Assets and Equity Exchange has witnessed the execution of the
Interest Transfer Agreement between the transferors, Yinyan Guan and Qingguo
Zeng, and Jianxing Lin, the authorized representative of the transferee,
Shenzhen Xing Tian Kong Digital Co., Ltd. on April 7th, 2011.
 
It’s verified that the transferred company was established on November 26th,
2007 with a registered capital of RMB 10 million (paid-in capital: 10 million).
 
The transferor, Yinyan Guan, owns 95% of the company’s interest. The transferor,
Yinyan Guan, hereby transfers its 95% of the company’s interest at the price of
RMB 9.5 million to the transferee, Shenzhen Xing Tian Kong Digital Co., Ltd. and
the transferee, Shenzhen Xing Tian Kong Digital Co., Ltd., agrees to the above
price and accepts the company’s interest.
 
The transferor, Qingguo Zeng, owns 5% of the company’s interest. The transferor,
Qingguo Zeng, hereby transfers its 5% of the company’s interest at the price of
RMB 0.5 million to the transferee, Shenzhen Xing Tian Kong Digital Co., Ltd. and
the transferee, Shenzhen Xing Tian Kong Digital Co., Ltd., agrees to the above
price and accepts the company’s interest.
 
This is to certify that the intentions expressed by the parties are genuine when
each party signed the Interest Transfer Agreement and each party (or the
authorized representative)’s signature is authentic.
 

 
Certifying Institution: Shenzhen United Assets and Equity Exchange

 
Certifying Institution Representative: Yanping Wang

 
Certifying Date: 7th April, 2011

 
 
2